NUMBER 13-15-00549-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


IN RE CHRISTINA MARES, GUARDIAN OF THE PERSON AND ESTATE
       OF EMANUEL OLVERA, AN INCAPACITATED PERSON


                        On Petition for Writ of Mandamus.


                                        ORDER

    Before Chief Justice Valdez and Justices Rodriguez and Perkes
                           Per Curiam Order

       Relator, Christina Mares, guardian of the person and estate of Emanuel Olvera,

an incapacitated person, filed a petition for writ of mandamus in the above cause on

November 20, 2015. Through this original proceeding, relator seeks to compel the trial

court to vacate a divorce decree and transfer the case to the Probate Court No. 2 of

Tarrant County, Texas. The Court requests that the real party in interest, Regina Olvera,

or any others whose interest would be directly affected by the relief sought, file a response
to the petition for writ of mandamus on or before the expiration of ten days from the date

of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                       PER CURIAM

Delivered and filed the
20th day of November, 2015.




                                                2